Title: To Thomas Jefferson from James Dinsmore, 1 January 1808
From: Dinsmore, James
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Monticello Jany 1st 1808
                  
                  there has not been any glass got, for the Bedford Sashes there is also Some wanted here; Mr Barry thinks the quantity Mentioned in the Memdm. below will be Sufficient for all, the 16 by 18 I glass is for the inside window of the dineing room—I Sent to Richmond for Some things for Mr Barry they all Came except a gallon of Copal Varnish for the doors which he wishes you to Send by the Stage as he is in want of it: we also want two Doz Brass Pulleys to finish hanging the Sashes, wich you can Send along with the varnish. the Sheet lead & one box of Sheet Iron Came to hand yesterday Mr Perrey has altered the roof of the passage but has not Stripped any more of it yet I am Sir with respect your very Humbl Servant—
                  
                     Jas. Dinsmore 
                     
                  
                  
                     270, panes 12 by 18 I
                     160, Do 12 I Square
                     24 Do 16 by 18 I—
                     P.S Mr Nelson wishes you to send him fifty Dollar at your own Convenience—
                  
               